

116 HRES 346 IH: Recognizing the devastating April 21, 2019, terrorist bombings in Sri Lanka and observing 10 years since the end of Sri Lanka’s decades-long civil war, which ended on May 18, 2009.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 346IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Ms. Titus (for herself, Mr. Engel, Mr. McCaul, Mr. Krishnamoorthi, Mr. Aderholt, Ms. Omar, Mr. Johnson of Ohio, Mr. Sherman, Mr. Yoho, and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the devastating April 21, 2019, terrorist bombings in Sri Lanka and observing 10 years
			 since the end of Sri Lanka’s decades-long civil war, which ended on May
			 18, 2009.
	
 Whereas, on Easter Sunday, April 21, 2019, terrorists detonated bombs in the Sri Lankan cities of Batticaloa, Colombo, and Negombo, killing more than 250 people, including 45 children, and injuring at least 500 others;
 Whereas the victims came from more than a dozen countries and included people worshipping at Easter services at Zion Church in Batticaloa, St. Anthony’s Shrine in Kochchikade, Colombo, and St. Sebastian’s Church in Negombo, as well as the Cinnamon Grand, the Shangri-La, and the Kingsbury hotels;
 Whereas four American citizens were killed in the attacks; Whereas the Government of Sri Lanka has identified the group National Towheeth Jama’ath (NTJ) as responsible for the attacks;
 Whereas following the attack, ISIS-affiliated social media accounts published a video depicting NTJ members believed to be the attackers pledging allegiance to ISIS and said that the attackers targeted nationals of counter-ISIS coalition member nations and Christians in Sri Lanka;
 Whereas the Federal Bureau of Investigation has deployed a team of agents to Sri Lanka to support the Sri Lankan Government’s investigation into the April 21 terrorist attacks;
 Whereas the April 21 terrorist attacks were the deadliest in Sri Lanka since the end of that country’s civil war that concluded on May 18, 2009;
 Whereas Sri Lanka has worked toward transitional justice, reconciliation, and reform since the end of the country’s decades-long civil war and has pledged to strive for further progress on these fronts, which are essential for a lasting peace, ethnic and religious harmony, and a prosperous future for all;
 Whereas the Government of Sri Lanka has expressed its commitment to addressing the needs of all ethnic and religious groups, ensuring all may live in security, equality, and dignity, and has recognized the necessity of a political settlement to build a peaceful, equitable, and democratic society;
 Whereas reconciliation is a long-term process that must be led by the Sri Lankan government and driven by the people of Sri Lanka, including civil society and nongovernmental organizations;
 Whereas the Government of Sri Lanka has expressed its commitment not to allow the emergency powers instituted following the April 21 terrorist attacks to infringe upon the civil liberties and human rights of Sri Lankans;
 Whereas the use of such emergency powers should not be allowed to exacerbate ethnic or religious conflict or to justify the abuse of the rule of law; and
 Whereas the United States is home to a large Sri Lankan diaspora that has become an integral part of and made significant contributions to American society: Now, therefore, be it
	
 That the House of Representatives— (1)offers its deepest condolences and sympathies to the families and friends of the victims, those who were injured, and all those affected by the April 21 terrorist attacks;
 (2)acknowledges the 10th anniversary of the end of the country’s civil war and calls on the United States Government to continue to support Sri Lanka’s efforts to advance justice, accountability, and reconciliation throughout the country, and the healing of all people that have been affected by the war and the April 21 terrorist attacks;
 (3)calls on politicians, civil society, and all Sri Lankans not to allow the April 21 terrorist attacks to impede Sri Lanka’s efforts to address the root causes of the civil war, the government’s responsibility to protect citizens of all communities, or the government’s efforts to address accountability and reconciliation;
 (4)calls on the Sri Lankan government to ensure the protection of vulnerable communities, including religious and ethnic minorities, to prevent acts of violence directed against any particular community;
 (5)acknowledges the importance of parties reaching a long-term political settlement that helps advance mutual respect and reconciliation in the country; and
 (6)calls on the United States Government to implement policy with regard to Sri Lanka that improves economic and trade ties as well as human rights and addresses counter terrorism and security sector reform, while supporting initiatives that focus on accountability and reconciliation.
			